Exhibit 10.1

 

CENTRA SOFTWARE, INC.

 

SEVERANCE COMPENSATION AND CHANGE OF CONTROL AGREEMENT

 

This Severance Compensation and Change of Control Agreement (the “Agreement”) is
made as of the 30th day of July, 2003 by and between Centra Software, Inc., a
Delaware corporation (the “Company”), and Paul R. Gudonis of
Manchester-by-the-Sea, Massachusetts (the “Executive”).

 

WHEREAS, the Executive currently serves as the President and Chief Executive
Officer (CEO) of the Company; and

 

WHEREAS, the Company and the Executive desire to provide for severance
arrangements for the Executive under certain circumstances;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Company and the Executive agree as follows:

 

1.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

1.1.    “Accrued Base Compensation”: The following amounts of compensation for
services rendered to the Company that have been earned through the date of the
Executive’s termination of employment but that have not been paid as of such
date, including (i) Base Salary, (ii) reimbursement for reasonable and necessary
business expenses incurred by the Executive on behalf of the Company during the
period ending on such date, and (iii) vacation pay; provided, however, that
Accrued Base Compensation shall not include any amounts described in clause (i)
that have been deferred pursuant to any salary reduction or deferred
compensation elections made by the Executive.

 

1.2.    “Accrued Incentive Compensation” shall mean the quarterly variable bonus
amount, as established by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”), pro-rated to the date of termination
and payable only if and to the extent that the established targets for the
applicable quarter were met.

 

1.3.    “Annual Variable Bonus” shall mean the Executive’s target bonus amount
per annum as established by the Compensation Committee.

 

1.4.    “Base Salary” shall mean the Executive’s base compensation per annum, as
established by the Compensation Committee.

 

1.5.    “Cause” shall mean (i) any act of personal dishonesty committed by the
Executive in connection with his responsibilities as an employee or officer of
the Company and intended to result in his substantial personal enrichment, (ii)
the Executive’s conviction for a felony, (iii) a willful act by the Executive
which constitutes gross misconduct and which is injurious to the Company, or
(iv) continued, intentional failure by the Executive to perform his obligations
as an



--------------------------------------------------------------------------------

Executive of the Company for thirty (30) days after the Company has delivered to
him a written demand for performance which specifically describes the basis for
the Company’s belief that he has intentionally failed to perform such
obligations (other than any such failure resulting from incapacity due to
physical or mental illness or any failure after the Executive gives notice of
termination for Good Reason).

 

1.6.    “Change of Control”: (i) the sale of all or substantially all of the
assets or issued and outstanding capital stock of the Company, (ii) merger or
consolidation involving the Company in which stockholders of the Company
immediately before such merger or consolidation do not own immediately after
such merger or consolidation capital stock or other equity interests of the
surviving corporation or entity representing more than fifty percent in voting
power of capital stock or other equity interests of such surviving corporation
or entity outstanding immediately after such merger or consolidation, or (iii) a
change, without the approval of the Board of Directors, of a majority of the
Board of Directors.

 

1.7.    “Good Reason”: (i) the occurrence, without the Executive’s written
consent, of any of the events or circumstances set forth in clauses (a) through
(h) below, and (ii) except for any event or circumstance described in clause (a)
or (h) below, the Company’s failure to cure any of the same within thirty (30)
days of notice by the Executive of his intention to terminate employment for
Good Reason because of the event or circumstance:

 

(a) any failure of the Company to pay or provide to the Executive any portion of
the cash compensation due to Executive hereunder within seven days after notice
by Executive of such failure;

 

(b) a reduction in the Executive’s annual base salary as in effect on the date
hereof and hereafter from time to time, other than a percentage reduction
approved by the Compensation Committee and applicable to all senior management
of the Company due to economic conditions or the Company’s financial position;

 

(c) the assignment to the Executive of duties inconsistent in any material
respect with the Executive’s position, authority or responsibilities as CEO
(including status, offices, titles and reporting requirements), or any other
action or omission by the Company which results in a material diminution in such
position, authority or responsibilities;

 

(d) the failure by the Company to allow Executive to participate in any and all
employee benefit plans, medical insurance plans, disability income plans,
retirement plans, bonus incentive plans, and other benefit plans from time to
time in effect for senior executives of the Company, subject to (i) the terms of
the applicable plan documents, (ii) generally applicable policies of the Company
and (iii) the discretion of the Board of Directors of the Company or any
administrative or other committee provided for in or contemplated by such plan;

 

(e) a change by the Company in the location at which the Executive performs his
principal duties for the Company to a new location that is outside a radius of
20 miles from the location of the Company as of the date hereof;

 

2



--------------------------------------------------------------------------------

(f) the failure of any successor to the Company to assume and agree to perform
this Agreement;

 

(g) any material breach by the Company of this Agreement; or

 

(h) at any time within 60 days following a Change of Control.

 

1.8    “Severance Compensation”: an amount comprised of 100% of the Annual
Variable Bonus amount plus 100% of the Executive’s Base Salary, each as
established by the Compensation Committee for the year in which termination
occurs.

 

2.     Payments upon Termination.

 

2.1.    If (i) the Company terminates the Executive’s employment at any time
other than for Cause or upon the Executive’s death, or if the Executive
terminates his employment for Good Reason, the Company will pay the Executive an
amount equal to 100% of his Severance Compensation, in twelve (12) equal monthly
installments in arrears, and shall also pay him, on the date of termination, his
Accrued Base Compensation plus his Accrued Incentive Compensation as of the
termination date.

 

2.2.    The Company’s obligation to make the payments under Section 2.1 above
shall cease upon the Executive’s material breach of Executive’s “Employee
Agreement,” as defined in Section 7 below, if such breach causes or is likely to
cause material harm to the Company.

 

2.3.    If (i) the Company terminates the Executive’s employment at any time for
Cause, the Company will pay the Executive his Accrued Base Compensation through
the Termination Date.

 

2.4.    If the Company terminates the Executive’s employment upon the
Executive’s death, the Company will pay the Executive’s estate his Accrued Base
Compensation plus his Accrued Incentive Compensation, payable in the manner set
forth in Section 2.1 above.

 

2.5.    Upon any termination of the Executive’s employment with the Company to
which Section 2.1 applies, the Company shall maintain the benefits that the
Executive is receiving as of the termination date and shall take such measures
as are permissible under its medical, life, and disability insurance and any
other employee benefit plans or programs to continue coverage or reimbursement
for the Executive (and the Executive’s family, if applicable) on the same terms
(including any required contribution by the Executive) as immediately prior to
such termination. Medical coverage under this section shall be effected by the
Executive making an election under COBRA. If it is not permissible to continue
any such coverage under any such insurance plans, the Company will pay the
Executive, as additional severance compensation, such amount, net of state and
federal income taxes payable by the Executive with respect thereto, as will be
sufficient for the Executive to obtain such insurance coverage on an individual
basis, limited to the amount payable based on the assumption that the Executive
(and each member of the Executive’s family who is to be covered) is a “standard
risk” for insurance purposes. The Company’s obligations under this Section 2.5
shall continue only for so long as the Executive is entitled to receive payments
of Severance Compensation under Section 2.1.

 

3



--------------------------------------------------------------------------------

3.    Limitation on Benefits. It is the intention of the parties that no
payments by the Company to Executive under this Agreement or any other agreement
or plan pursuant to which Executive is entitled to receive payments or benefits
shall be non-deductible to the Company by reason of the operation of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), relating to
parachute payments. Accordingly, and notwithstanding any other provision of this
Agreement or any such agreement or plan, if by reason of the operation of said
Section 280G, any such payments exceed the amount which can be deducted by the
Company, such payments shall be reduced to the maximum amount which can be
deducted by the Company. To the extent that payments exceeding such maximum
deductible amount have been made to Executive, Executive shall refund such
excess payments to the Company with interest thereon at the Applicable Federal
Rate determined under Section 1274(d) of the Code, compounded annually, or at
such other rate as may be required in order that no such payments shall be
non-deductible to the Company by reason of the operation of said Section 280G.
To the extent that there is more than one method of reducing the payments to
bring them within the limitations of said Section 280G, then the Executive shall
be entitled to determine which method shall be followed in his sole discretion.

 

4.    Change of Control; Option Vesting.

 

If a Change of Control occurs while the Executive is employed by the Company
then, whether or not Executive is terminated in connection with the Change of
Control and notwithstanding any contrary or inconsistent provision of any option
granted to the Executive by the Company, the unvested options held by the
Executive immediately before such Change of Control shall vest upon such Change
of Control.

 

5.    No Mitigation.

 

The Severance Compensation payable to the Executive shall not be reduced by
payments received by the Executive from a subsequent employer or otherwise.

 

6.    Mutual Release. Upon any termination of the Executive’s employment with
the Company in connection with which benefits are provided under Section 2.1,
the Executive shall execute the Mutual Release attached hereto as Exhibit A and
shall tender his resignation in writing from any position that the Executive
holds as an officer or director of the Company. The Company agrees to execute
such Mutual Release simultaneously. The Executive’s execution and delivery of
such Mutual Release and such written tender of resignation shall be a condition
precedent to the effectiveness of and the Company’s obligations under Section
2.1.

 

7.    Invention, Non-Competition and Non-Disclosure Agreement. The Executive
agrees that the terms of the Employee Invention, Non-Competition and
Non-Disclosure Agreement (the “Employee Agreement”) attached to this Agreement
as Exhibit B are incorporated into and made a part of this Agreement and
supersede any and all prior agreements and understandings between the Executive
and the Company relating to the subject matter of that Agreement.

 

4



--------------------------------------------------------------------------------

8.    Miscellaneous.

 

8.1    All notices under this Agreement shall be in writing and shall be
delivered by hand, sent via overnight courier, sent by facsimile, or mailed by
first class certified or registered mail, return receipt requested, postage
prepaid:

 

If to Company:   Centra Software, Inc.

                            430 Bedford Street

                            Lexington, MA 02420

                            Facsimile:                                         

                            Attn: Chief Financial Officer

 

If to Executive:  Paul R. Gudonis

                            __________________________

                            Manchester-by-the-Sea, Massachusetts

                            Facsimile:                                         

 

or such other person or entity or at such other address as any party shall
designate by notice to the other parties in accordance herewith. Notices
provided in accordance with this Section 8.1 shall be deemed delivered (i) upon
personal delivery with signature required, (ii) one Business Day after they have
been sent to the recipient by reputable overnight courier service (charges
prepaid and signature required) (iii) upon confirmation, answer back received,
of successful transmission of a facsimile message containing such notice if sent
between 9 a.m. and 5 p.m., local time of the recipient, on any Business Day, and
as of 9 a.m. local time of the recipient on the next Business Day if sent at any
other time, or (iv) three Business Days after deposit in the mail. The term
“Business Day” as used in this Section 8.1 shall mean any day other than
Saturday, Sunday or a day on which banking institutions are not required to be
open in The Commonwealth of Massachusetts.

 

8.2    This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Massachusetts. Any action
brought by any party to this Agreement shall be brought and maintained in a
court of competent jurisdiction in Middlesex or Suffolk Counties in the
Commonwealth of Massachusetts, and each party hereby consents to the
jurisdiction of such courts.

 

8.2    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their respective heirs, legal representatives, successors
and assigns.

 

5



--------------------------------------------------------------------------------

8.3    This Agreement may be amended, modified or supplemented, and any
obligation hereunder may be waived, only by a written instrument executed by the
parties hereto. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate as a waiver of any subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or remedy by such party preclude
any other or further exercise thereof or the exercise of any other right or
remedy. All rights and remedies hereunder are cumulative and are in addition to
all other rights and remedies provided by law, agreement or otherwise.

 

8.4    This Agreement constitutes the entire agreement between the parties and
terminates and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to the subject matter
of this Agreement. The Executive acknowledges and agrees that neither the
Company, nor anyone acting on its behalf has made, and in executing this
Agreement the Executive has not relied upon, any representations, promises, or
inducements except to the extent the same is expressly set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

CENTRA SOFTWARE, INC.

 

By:    /s/    LEON NAVICKAS                        

Leon Navickas, Chief Executive Officer

duly authorized by the Board of Directors

 

/s/    PAUL R. GUDONIS                            

Paul R. Gudonis

 

6



--------------------------------------------------------------------------------

Exhibit A

 

Mutual Release

 

(a)    By Executive. In consideration of the undertakings by Centra Software,
Inc. (“the Company”) set forth in the Severance Compensation and Change of
Control Agreement with the undersigned (“the Executive”) dated July 30, 2003,
relating to severance compensation and related matters, to which this Mutual
Release is attached as an exhibit (“the Severance Agreement”) and for other good
and valuable consideration, the receipt of which is hereby acknowledged,
Executive, on behalf of himself, his successors, heirs, administrators,
executors, assigns, agents, representatives, and all those in privity with him,
releases and forever discharges the Company, all of its present and former
officers, directors, employees, servants, agents, representatives, successors,
assigns, and beneficiaries, (collectively, the “the Company Releases”), of and
from any and all claims, charges, complaints, causes of action, demands,
obligations, liabilities, damages, attorneys fees, expenses, and costs of any
kind which Executive now has or ever had arising out of, based on, or connected
with his employment by the Company, including but not limited to any causes of
action or claims arising under or based on the National Labor Relations Act, as
amended; the Civil Rights Act of 1886, 42 U.S.C. § 1981; Section 2 of the Civil
Rights Act of 1871, 42 U.S.C. § 1985(c); Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000a et seq., as amended by the Equal Employment Opportunity
Act of 1972, 42 U.S.C. § 2000e et seq. and the Civil Rights Act of 1991, 42
U.S.C. § 1981a et seq.; the Equal Pay Act of 1963, 29 U.S.C. §206(d); the
Rehabilitation Act of 1973, as amended by the Americans With Disabilities Act
and the 1991 Civil Rights Act, 29 U.S.C. §§ 706(8), 791, 793, 794, 794a; the
Americans with Disabilities Act of 1990, as amended by the Civil Rights Act of
1991, 42 U.S.C. § 12101 et seq.; the Age Discrimination in Employment Act
(“ADEA”) of 1967, 29 U.S.C. § 621 et seq.; Executive Order No. 11246, 3 C.F.R.
1964, reprinted as amended in 42 U.S.C. § 2000e; Massachusetts General Laws
chapter 151B; Massachusetts General Laws chapter 31; and any other state,
federal or municipal equal employment opportunity law, statute, public policy,
order, ordinance, or regulation, and any other federal or state law, statute,
order, public policy, or regulation affecting or relating to the claims or
rights of employees, and any and all actions and claims of whatever nature in
tort, contract, or arbitration, judicial or quasi-judicial, and any claims or
suits relating to the breach of an oral or written contract, misrepresentation,
defamation, interference with prospective economic advantage, interference with
contract, intentional and negligent infliction of emotional distress,
negligence, breach of the covenant of good faith, and fraud which Executive had,
now has, or claimed to have, known or unknown, against the Company Releases;
provided, however, the foregoing release shall not relate to obligations of the
Company arising under (i) the Severance Agreement, (ii) any option granted by
the Company to the Executive, (iii) the 401(k) plan of the Company and the
agreements thereunder or (iv) any statute, by-law or insurance agreement
providing indemnification rights to Executive in connection with his services as
a director and officer of the Company.

 

(b)    By the Company. In consideration of the undertakings by Executive set
forth above, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the Company, on behalf of itself, its directors,
officers, employees, successors, assigns, agents, representatives, and all those
in privity with it, releases and forever discharges Executive, all of his
agents, representatives, successors, assigns, and beneficiaries, (collectively,
the “Executive Releases”), of and from any and all claims, charges, complaints,
causes of action,

 

7



--------------------------------------------------------------------------------

demands, obligations, liabilities, damages, attorneys fees, expenses, and costs
of any kind which the Company now has or ever had arising out of, based on, or
connected with Executive’s service as a director, officer and employee of the
Company, and any and all actions and claims of whatever nature in tort,
contract, or arbitration, judicial or quasi-judicial, and any claims or suits
relating to the breach of an oral or written contract, misrepresentation,
defamation, interference with prospective economic advantage, interference with
contract, intentional and negligent infliction of emotional distress,
negligence, breach of the covenant of good faith, and fraud which the Company
had, now has, or claimed to have, known or unknown, against the Executive
Releases; provided, however, the foregoing release shall not relate to
obligations of Executive (i) arising under the Severance Agreement, (including
the invention, non-competition and non-disclosure agreement set forth as Exhibit
B to the Severance Agreement, or (iii) under any option granted by the Company
to the Executive.

 

CENTRA SOFTWARE, INC.

 

By:    /s/    LEON NAVICKAS                        

duly authorized by the Board of Directors

Leon Navickas

 

/s/    PAUL R. GUDONIS                                

Paul R. Gudonis

 

Dated: July 30, 2003

 

8



--------------------------------------------------------------------------------

Exhibit B

 

EMPLOYEE’S INVENTION, NON-COMPETITION AND

NON-DISCLOSURE AGREEMENT

 

In consideration of my employment or continued employment, and of the
compensation to be paid to me therefore, by Centra Software, Inc., a Delaware
corporation (the “Company”), and of the salary or wages paid to me during my
employment, and in consideration of the undertakings by Centra Software, Inc.
(“the Company”) set forth in the Severance Compensation and Change of Control
Agreement with the undersigned (“the Executive”) dated July 30, 2003, relating
to severance compensation and related matters, to which this Invention,
Non-Competition and Non-Disclosure Agreement (this “Agreement”) is attached as
an exhibit (“the Severance Agreement”) and for other good and valuable
consideration, the receipt of which is hereby acknowledged, I acknowledge,
warrant and agree with the Company as follows:

 

1.    Acknowledgement of Risk to the Company:

 

As an employee of the Company, I will have access to Confidential Information
(as hereinafter defined) and Inventions (as hereinafter defined) of the Company.
I understand and agree that improper use or disclosure of such Confidential
Information or Inventions would cause the Company substantial loss and damage.
Accordingly, I have agreed to enter into this Agreement.

 

2.    Agreement not to Compete with the Company:

 

(a)    While employed by the Company, and for a period of eighteen (18) months
following the termination of such employment for any reason (unless such
termination occurs before the first anniversary of the commencement of
employment, in which case the period shall be one (1) year following such
termination), I shall not participate, directly or indirectly, on my own behalf
or as owner, stockholder, partner, director, officer, manager, employee, agent
or consultant, in any business, firm or corporation, or business or other
activity, which is in direct or indirect competition with the Company, which
intends at any time to compete directly or indirectly with the Company, or which
sells, licenses, leases or otherwise provides any products or services similar
to any products or services that are, or are proposed to be at the time of such
termination, sold, licensed, leased or provided by the Company, in the United
States. Notwithstanding the foregoing, I may purchase on a national securities
exchange or in the “over-the-counter” market securities representing up to 5% of
the combined voting power of the outstanding securities of any company whose
securities are listed on such exchange or publicly traded in such market.

 

(b)    While employed by the Company and for a period of eighteen (18) months
following the termination of such employment for any reason, I shall not, (i)
directly or indirectly, request, cause, solicit or induce any other employee of,
or any consultant to, or any other person who may have been employed by, the
Company, or any other person who may possess Confidential Information, to
perform work or services for, or to provide information to, any person or entity
other than the Company, or encourage any such employee to terminate his or her
employment with the Company or (ii) hire any current employee of the Company or
any former employee of the Company within 12 months of the termination of such
former employee’s employment with the Company.

 

9



--------------------------------------------------------------------------------

3.    Definition of “Confidential Information”:

 

The term “Confidential Information” as used in this Agreement shall mean all
trade secrets, proprietary information and other data or information (and any
tangible evidence, record or representation thereof), whether prepared,
conceived or developed by an employee of the Company (including myself) or
received by the Company from an outside source, which is in the possession of
the Company (whether or not the property of the Company), which is maintained in
secrecy or confidence by the Company or any subsidiary of the Company or which
might permit the Company or any subsidiary of the Company or any of their
respective customers to obtain a competitive advantage over competitors who do
not have access to such trade secrets, proprietary information, or other data or
information. Without limiting the generality of the foregoing, Confidential
Information shall include:

 

(a)    any idea, concept, invention, discovery, innovation, improvement,
process, procedure, method, formula, development, computer program, training or
service manual, test, test results, technical data, design, pattern, device,
plan or design for new or revised products, research or other compilations or
items of information, work in process, or any Invention (as hereinafter
defined), or parts or elements of the foregoing, or for uses therefor and any
and all revisions and improvements upon or relating to any of the foregoing, or
parts or elements thereof, in each case whether or not reduced to tangible form;
and

 

(b)    the name of any past, current or prospective client, customer, supplier,
employee, sales agent, consultant, or any sales plan, marketing material, plan
or survey, business plan or opportunity, product or other development plan or
specification, business proposal, financial record, or business record or other
record or information relating to the past, present or proposed business of the
Company.

 

4.    Unauthorized Disclosure of Confidential Information:

 

I shall at all times hold confidential all Confidential Information. During my
employment by the Company, I shall use and disclose Confidential Information
only to the extent necessary to perform my duties as an employee of the Company
and for the sole benefit of the Company, and, in any event, shall not disclose
any Confidential Information to any person or entity outside the Company without
the prior written direction or permission of a duly authorized officer of the
Company. After the termination of my employment by the Company, I shall not
disclose to any person or entity, or make use of, any Confidential Information
without the prior written permission of a duly authorized officer of the
Company. This provision shall not apply to any Confidential Information which
the Company has voluntarily disclosed to the public or which has otherwise
legally entered the public domain.

 

I understand that the Company has from time to time in its possession
information which is claimed by others to be confidential or proprietary and
which the Company has agreed to keep confidential. I agree that all such
information shall be Confidential Information for purposes of this Agreement.

 

10



--------------------------------------------------------------------------------

5.    Property of the Company:

 

(a)    I agree that all Confidential Information and all originals and all
copies of all manuscripts, drawings, prints, manuals, diagrams, letters, notes,
notebooks, reports, models, graphs and all other materials containing,
representing, evidencing, recording, or constituting any Confidential
Information, however and whenever produced (whether by myself or others), shall
be the sole property of the Company.

 

(b)    I agree that any idea, concept, invention, discovery, innovation,
formula, computer program or other Confidential Information conceived,
developed, or otherwise made by me, alone or jointly with others and directly
relating to the Company’s present products, programs or services or to tasks
assigned to me during the course of my employment, whether or not patentable or
subject to copyright protection and whether or not reduced to tangible form or
reduced to practice, during the period of my employment with the Company, or
during the six-month period next succeeding the termination of my employment
with the Company, whether or not made during my regular working hours, and
whether or not made on the Company’s premises, and whether or not disclosed by
me to the Company (hereinafter collectively referred to as “Inventions”),
together with all products or services which embody, emulate or employ such
Invention or Confidential Information, shall be the sole property of the
Company, and all copyrights, patents, patent rights, trademarks, service marks,
logos, and reproduction rights to, and other proprietary rights in, such
Invention or Confidential Information, whether or not patentable or
copyrightable, shall belong exclusively to the Company.

 

(c)    I hereby assign, and, to the extent any such assignment cannot be made at
the present time, agree to assign, to the Company all my right, title and
interest throughout the world in and to all Inventions, and to anything tangible
which evidences, incorporates, constitutes, represents or records any such
Inventions. I agree that all such Inventions shall constitute works made for
hire under the copyright laws of the United States and hereby assign and, to the
extent any such assignment cannot be made at present, I hereby agree to assign
to the Company all copyrights, patents and other proprietary rights I may have
in any of such Inventions, together with the right to file for and/or own wholly
without restriction United States and foreign patents, trademark registration
and copyright registration and any patent, or trademark or copyright
registration issuing thereon.

 

6.    Employee’s Obligation to Keep Records:

 

I shall make and maintain adequate and current written records of all Inventions
which by virtue of Section 5 are the sole property of the Company and shall
disclose same fully and in writing to the Company’s President or other duly
authorized officer immediately upon development of the same and at any time upon
request.

 

11



--------------------------------------------------------------------------------

7.    Employee’s Obligation to Cooperate:

 

During and after the term of my employment by the Company, I shall execute,
acknowledge, seal and deliver all documents, including, without limitation, all
instruments of assignment, patent and copyright applications and supporting
documentation, and perform all acts, which the Company may request to secure its
rights hereunder and to carry out the intent of this Agreement. In furtherance
of my undertaking in the immediately preceding sentence, I specifically agree to
assist the Company, at the Company’s expense, in every proper way to obtain for
its sole benefit, in any and all countries, patents, copyrights or other legal
protection for all Confidential Information and Inventions, which by virtue of
Section 5 hereof are the sole property of the Company and for publications
pertaining to any of them. I shall be entitled to reasonable compensation for
any material amount of time spent by me in assisting the Company, under this
Section 7.

 

8.    Exceptions to this Agreement:

 

Except as set forth below, I am subject to no contractual or other restriction
or obligation which will in any way limit my activities on behalf of the Company
or require me not to disclose any information or data to the Company. I further
represent and warrant that I do not claim rights in, or otherwise exclude from
this Agreement, any previous invention, discovery or other item of intellectual
property except the following:

 

(If none, please write “None”.) _________            

 

OR

 

See attached Schedule 8 (initial) ________            

 

Notwithstanding anything in this Agreement to the contrary, my assignment and
obligation to assign my rights in all inventions, discoveries or other items of
intellectual property shall not extend or apply to any invention that (i) I
developed entirely on my own time without using any Company equipment supplies,
facilities or trade secret information; (ii) does not relate to the Company’s
business or actual or reasonably anticipated research and development; (iii)
does not result from any work performed by me for the Company; (iv) is disclosed
by me in writing to the Company before I assert any rights in the same; and (v)
with respect to which the Company agrees that conditions (i) through (iv)
pertain and agrees to exclude from the application of this Agreement by jointly
executing with me a revision to the attached Schedule 8.

 

9.    Termination of Employment:

 

If I cease to be employed by the Company for any reason, or at any other time
upon request of the Company, I shall return promptly any notebooks, computer
programs, specifications, drawings, designs, blueprints, reproductions,
sketches, notes, reports, proposals, business plans, manuals, or copies of any
of them, other documents or materials, tools, equipment, or other property
belonging to the Company or its customers.

 

12



--------------------------------------------------------------------------------

If requested to do so by the Company, I agree to sign a Termination Certificate
in which I confirm that I have complied with the requirements of the preceding
paragraph and that I am aware that certain restrictions imposed upon me by this
Agreement continue after termination of my employment regardless of the manner
of or reasons for such termination. I understand, however, that my obligations
under this Agreement will continue even if I do not sign a Termination
Certificate.

 

10.    Miscellaneous Provisions:

 

(a)    In the event that any provision of this Agreement shall be determined to
be unenforceable by any court of competent jurisdiction by reason of its
extending for too great a period of time or over too large a geographic area or
over too great a range of activities, it shall be interpreted to extend only
over the maximum period of time, geographic area or range of activities as to
which it may be enforceable. If, after application of the immediately preceding
sentence, any provision of this Agreement shall be determined to be invalid,
illegal or otherwise unenforceable by any court of competent jurisdiction, the
validity, legality and enforceability of the other provisions of this Agreement
shall not be affected thereby. Any invalid, illegal or unenforceable provision
of this Agreement shall be severable, and after any such severance, all other
provisions hereof shall remain in full force and effect.

 

(b)    This Agreement constitutes the entire agreement and understanding between
the Company and me concerning the subject matter hereof. No modification,
amendment, termination or waiver of this Agreement or any of the provisions
herein contained shall be binding upon me or the Company unless made in writing
and signed by a duly authorized officer of the Company. Failure of the Company
to insist upon strict compliance with any of the terms, covenants or conditions
hereof shall not be deemed a waiver of such terms, covenants and conditions. In
the event of any inconsistency between this Agreement and any other contract
between the Company and me, the provisions of this Agreement shall prevail.

 

(c)    This Agreement shall be binding upon me regardless of the duration of my
employment by the Company, the manner of or reasons for the termination of my
employment by the Company, or the amount of my salary or wages. My obligations
under this Agreement shall survive the termination of my employment by the
Company regardless of the manner of or reasons for such termination and
regardless of whether such termination constitutes a breach of any other
agreement I may have with the Company, and shall not in any way be modified,
altered or otherwise affected by such termination. My obligations under this
Agreement shall be binding upon my heirs, legal representatives, successors and
assigns, and the provisions of this Agreement shall inure to the benefit of and
be binding on the legal representatives, successors and assigns of the Company.

 

(d)    I recognize and acknowledge that money damages alone would not adequately
compensate the Company for breach of any of my covenants, agreements or
obligations herein, and therefore I agree that in the event of the breach or
threatened breach of any such covenant, agreement or obligation, in addition to
all other remedies available to the Company, at law, in equity or otherwise, the
Company shall be entitled to injunctive relief compelling specific performance
of, or other compliance with, the terms hereof. All rights and remedies
hereunder are cumulative and are in addition to and not exclusive of any other
rights and remedies available, at law, in equity, by agreement or otherwise.

 

13



--------------------------------------------------------------------------------

(e)    This Agreement shall be governed by, and construed and enforced in
accordance with, the substantive laws of The Commonwealth of Massachusetts
without regard to its principles of conflicts of laws, and shall be deemed to be
effective as of the first day of my employment by the Company. This Agreement is
executed under seal.

 

/s/    PAUL R. GUDONIS                            

Paul R. Gudonis

 

Dated: July 30, 2003

 

14



--------------------------------------------------------------------------------

CENTRA SOFTWARE, INC.

 

EMPLOYEE’S INVENTION, NON-COMPETITION AND

NON-DISCLOSURE AGREEMENT

 

Schedule 8

 

Below sets forth all inventions, discoveries or other items of intellectual
property that, (i) I developed entirely on my own time without using any Company
equipment supplies, facilities or trade secret information; (ii) does not relate
to the Company’s business or actual or reasonably anticipated research and
development; and (iii) does not result from any work performed by me for the
Company:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

15